DETAILED ACTION
Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
It is noted that no Information Disclosure Statement has been filed.
No IDS has been received for this application. Applicants are reminded of the Duty to Disclose, from section 2001 of the MPEP (emphasis added). MPEP 2001 Duty of Disclosure, Candor, and Good Faith [R-08.2012] 37 C.F.R. 1.56 Duty to disclose information material to patentability. 
(a) A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section.

Specification
The disclosure is objected to because of the following informalities: “making function” in page 11, perhaps “masking” was intended.  
Appropriate correction is required. This is not intended to be a complete list of informalities.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 15 recite the limitation "the parameter values", “the masked parameter values”.  There is insufficient antecedent basis for this limitation in the claim.
The claims further recite multiple instances of “masked parameter values” making it indefinite if there are intended to be the same or different. 
This is not intended to be a complete list of such indefinite issues.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (20070136809), and further in view of Orihara (20200012784).
Regarding claims 1, 9, and 15, Kim teaches 1. A method by one or more network devices communicatively coupled to a web application layer proxy for profiling parameters of web application layer requests received by the web application layer proxy while preserving privacy, the method comprising: / 9. A set of one or more non-transitory machine-readable storage media storing instructions which, when executed by one or more processors of one or more network devices communicatively coupled to a web application layer proxy, causes the one or more network devices to perform operations for profiling parameters of web application layer requests received by the web application layer proxy while preserving privacy, the operations comprising: / 15. A network device configured to profile parameters of web application layer requests received by a web application layer proxy while preserving privacy, the network device comprising: one or more processors; and a non-transitory machine-readable storage medium having instructions stored therein, which when executed by the one or more processors, causes the network device to (abstract, fig.2, par.25-29):
obtaining masked parameter values associated with a first parameter of the web application layer requests, wherein the masked parameter values associated with the first parameter are generated by the web application layer proxy based on masking parameter values associated with the first parameter while preserving lengths of the parameter values associated with the first parameter and character types of 
providing the profile of the first parameter to the web application layer proxy, wherein the web application layer proxy uses the profile of the first parameter to detect when parameter values associated with the first parameter of future web application layer requests received by the web application layer proxy do not conform to the profile of the first parameter (par.30-36, filtering unit uses validation information to sanitize requests). 
Kim does not expressly disclose, however, Orihara teaches determining whether a profile of the first parameter can be generated based on analyzing the masked parameter values associated with the first parameter; generating the profile of the first parameter in response to a determination that the profile of the first parameter can be generated based on analyzing the masked parameter values associated with the first parameter (abstract, par.30-36, 90-95). 
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Kim to generate profiles for different parameters associated with requests as taught by Orihara.
One of ordinary skill in the art would have been motivated to perform such a modification to further protect access to resources (Orihara, par.1-11, 27-35).
Regarding claim 8, 14, and 20, Kim/Orihara teaches wherein the lengths of the masked parameter values associated with the first parameter and the character types of characters in the parameter values associated with the first parameter are preserved based on representing digits in the parameter values associated with the first parameter using a first designated character, representing letters in the parameter values associated with the first parameter using a second designated character, and representing special characters in the parameter values associated with the first parameter using a third designated character (Kim, par.26-35, Orihara, par.31-36). 
Allowable Subject Matter
Claims 2-7, 10-13, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pivovarov (20180316491) teaches format-preserving encryption (FPE) can satisfy additional criteria including: prefix preservation, consistency, irreversibility, one-to-one correspondence between plaintext and ciphertext, pseudo-randomness and checksum, provide fast and secure FPE for plaintext of arbitrary length by using a polygraphic substitution cipher to map a plaintext block of digits to a ciphertext block of digits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419